Citation Nr: 0314450	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
headaches.  

2.  Entitlement to service connection for a psychiatric 
disability including post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for residual of a 
fracture of the fifth metacarpal of the right hand.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for a neurological 
disorder, claimed as blackouts.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran service on active duty from December 1963 to June 
1968. 


REMAND

This case was previously before the Board in November 1999, 
when it was remanded to afford the veteran a Board hearing at 
the RO.  It was remanded again in February 2001 in pertinent 
part for the purpose of determining the veteran's 
whereabouts.  

In reviewing the record, the Board notes that, in the August 
1996 VA Form 9, the veteran requested a personal hearing 
before a member of the Board at the RO.  In a letter received 
in May 1998, the veteran stated that he was incarcerated and 
he requested that his hearing be postponed until his release 
from prison in 1999.  In a July 1998 VA Form 9, the veteran 
again requested that his hearing be scheduled in 1999 because 
he was incarcerated at that time and he would not be released 
until 1999.  

In a Report of Contact (VA Form 119) dated in July 1999, it 
was noted that the RO attempted to secure the veteran's 
current address and telephone number from directory 
assistance, but that there was no listing for the veteran in 
Breaux Bridge, Louisiana.  By a letter dated in July 1999, 
the RO requested that the veteran inform that office whether 
he had been released from prison and whether he still desired 
a hearing on his claims.  However, that letter was returned 
to the RO by the United States Postal Service with "returned 
to sender."  

The most recent correspondence received from the veteran, 
received in November 2000 shows that his address was in 
Harvey, Louisiana.  While is clear that the RO mailed its 
April 2001 notice of Veterans Claims Assistance Act of 2000 
to the Harveyaddress, all other correspondence including 
notices of examinations and notices of scheduled hearings 
were mailed to other addresses.  As a consequence the 
development requested in the November 1999 and February 2001 
remands could not be accomplished.  The veteran is entitled 
to full compliance with remand orders of the Board by the RO, 
citing Stegall v. West, 11 Vet. App. 268 (1998).  

The RO should make a final attempt to 
establish the current address of the 
veteran, and having done so, should 
schedule him for a Board hearing at the 
RO.  Notice of the hearing date should be 
mailed to the veteran's current address.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




